DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 4, 7-8, 10-17, and 20-23 are pending in this application. Claims 11-17, and 23 are withdrawn as being directed to a non-elected invention. Claims 2-3, 5-6, 9, and 18-19 have been canceled.Claims 1, 4, 7-10, 20-22 are being examined in this office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 7-8, 10, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2004/105491 (‘491), and further in view of Anderson et al. (J. of Pharmaceutical Sciences¸1985, 74(8), 815-820), Murti (“On the preparation and characterization of water-soluble choline salts of carboxylic acid drugs” Dissertation 1993, UMKC, abstract only), CN1854120 (from IDS), and Andersson et al. (US2003/0129225). 
Applicant’s claim:
-- A process for preparing a composition comprising a bioactive molecule comprising the steps of:
a.    Dissolving a bioactive molecule having at least one acid group with a base at pH=>11 to obtain a solution A; and
b.    Neutralizing the solution A with an acid to obtain the composition comprising the bioactive molecule having a pH between 6 and 9,
wherein PEG is added before the neutralizing step in case the acid used for neutralizing solution A is an inorganic compound, wherein the bioactive molecule is natamycin, and wherein the base is an organic base chosen from the group consisting of choline hydroxide, choline chloride, choline bitartrate, choline monohydrogen-tartrate, choline-dihydrogen-citrate, branched polyethyleneimine, tetramethylammonium hydroxide, tetraethylammonium hydroxide, and tetrabutylammonium hydroxide, wherein the composition is an aqueous solution, wherein the natamycin is present in a range between 3 and 18 wt%, relative to the total weight of the  neutralized composition, and wherein the composition when stored in the dark at room tempera-ture for a year exhibits no decrease in effectivity.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 1, 4, 20-21, ‘491 teaches a process of preparing an aqueous solution composition comprising a bioactive molecule, specifically natamycin, comprising the steps of:
a) dissolving the natamycin with a base of pH greater than or equal to 10 (which reads on the ≥ 11 instantly claimed) to obtain a solution A, wherein the base is not limited but exemplified bases include inorganic bases such as ammonium hydroxide and wherein the acid/buffer used to adjust/neutralize the pH to 5-7 or 4-8 which reads on the instantly claimed 7-9 in step b) are also not limited at all in scope but examples include the instantly claimed citric acid or lactic acid (now claimed in claim 1) and wherein the final concentration of the natamycin in solution can be up to 5% solution which reads on the claimed ranges of 3-18% and 4-10% after neutralization (now claimed in claim 4) (See entire document; pg. 3, ln. 15-pg. 6, ln. 34, inclusive, pg. 3, pg. 4, ln. 18-pg. 5, ln. 34; pg. 6, ln. 1-34; specifically pg. 5, ln.18-25). ‘491 further teaches wherein the solubility of the natamycin can be improved with the addition of solubilizers, chelators, etc. and wherein the useful solubilizers include nonionic surfactants, which would broadly include the instantly claimed PEG of step b) (see pg. 3, pg. 4, ln. 18-pg. 5, ln. 34; pg. 6, ln. 1-34).   
	Regarding claims 20 and 21, ‘491 teaches wherein the weight ratio of natamycin to water can be (5% natamycin, at least 5% solubilizers, 1% chelating agents, 1% antioxidation agent, and any ratio of solvent to water as it is not limited, e.g.10:90 to 90:10, and then acid/buffer just enough to adjust pH) as ‘491 states the solution can be diluted for application but it obviously does not need to be as long as the pH is adjusted to 5-7 to keep the solution stable, which would lead to ratios of natamycin to water that fall within the instantly claimed ranges of 1:0.55 to 1:10, 1:0.6 to 1:9 that are instantly claimed (See pg. 4, ln. 18-pg. 5, ln. 30; pg. 6, ln. 1-34). 
	Regarding, the limitation that the claimed concentration of natamycin is present in the neutralized composition, this is still covered by ‘491 because ‘491 teaches that the natamycin is added to give a final concentration (e.g. neutralized concentrated composition) prior to dilution of up to 5% by weight which reads on the claimed ranges of 3-18 wt% and 4-10 wt% (See pg. 5, ln. 18-19).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 1 (this was a typo which does not change rejection as this claim was previously covered by this rejection but was inadvertently left out of the claim listing), 7-8, 20-22, ‘491 does not teach wherein the base is an organic base, specifically a choline base, more specifically choline hydroxide. ‘491 also does not teach wherein the amount of base is 4-30 wt%, more specifically from 10-25 wt% as is claimed in claims 20 and 21. However, this deficiency in ‘491 is addressed by Anderson, Murti, and ‘120. 

	Murti teaches in their abstract that it was known to form choline salts with choline hydroxide to increase the solubility of poorly water soluble carboxylic acid containing drugs and in at least a couple examples (naproxen and tolmetin) were observed to be several times more soluble than the corresponding sodium salts (See abstract).

	Anderson teaches that forming salts of poorly soluble drugs with choline hydroxide dramatically increases their solubility and because you are forming the salt of the drug you would obviously be using at least a slight excess of base to the acid drug, e.g. at least a 1.1:1 ratio of the choline hydroxide to the drug in order to form a complete salt/soluble form (See entire document; Abstract; Table 1; pg. 817, right col. amine salt solubilities). 

‘120 teaches adding PEG as a solubilizer in ratios of 0.1 to 100 times that of the poorly soluble drug (e.g. drugs like natamycin) into formulations which comprise an ionic liquid formed from choline hydroxide which is used in large excesses (up to 100 times that of the poorly soluble drug) to solubilize poorly soluble drugs into aqueous solutions (See [0019-0021]). 

Thus, if ‘491 has a 5% solution of natamycin then one of ordinary skill in the art would want to use at least a slight excess of an equimolar amount of base in order to completely deprotonate the acid in solution thereby forming a salt, and one of ordinary skill in the art can readily determine the appropriate amount of base based on routine experimentation to what gives a clear solution of the natamycin and affords a stable solution of natamycin as this is something that one of ordinary skill in the art routinely does especially since the general steps of applicant’s method are already known in the art as is taught by ‘491. It would be well within the skill of an ordinary artisan to optimize this method to use other organic bases, specifically choline hydroxide in the claimed amounts of 4-30 wt%, more specifically 10-25 wt%, because choline hydroxide was known in the art to be very effective at solubilizing poorly soluble active drugs, especially those having carboxylic acid moieties as is taught by Murti, Anderson and ‘120. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding the instantly claimed ratios of natamycin to choline hydroxide, as is taught by Anderson, Murti and ‘120 in order to fully form a salt of natamycin, at least an equal molar amount of base must be used to form the complete salt of the poorly water soluble drug (this is simple math, you will not completely form the salt if there is not enough base present to react with each molecule of poorly soluble drug that contains a carboxylic acid moiety, e.g. natamycin) and as such it would have been obvious to one of ordinary skill in the art to optimize the amount of base to have the claimed weight ratios of between 1:0.4 to 1:100 of natamycin and choline hydroxide that are instantly claimed, more preferably between 1:0.45 to 1:20 as is instantly claimed because the basic steps of applicant’s method are already known in the art and it would have merely been the optimization of the amount of base necessary to afford compositions having good solubility and stability especially since the prior arts Anderson and Murti teach that it was known to use applicant’s preferred choline hydroxide to formulate poorly water soluble drugs, specifically drugs containing a carboxylic acid moiety as is instantly claimed. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Regarding claims 1, 7-8, 10, 20-22, ‘491 does not teach wherein PEG is added prior to neutralizing step, specifically PEG of 200-1000 MW in amounts of 20-80 wt%. However, this deficiency in ‘491 is addressed by ‘120 and Andersson. ‘120 teaches adding PEG as a solubilizer in ratios of 0.1 to 100 times that of the poorly soluble drug (e.g. drugs like natamycin) into formulations which comprise an ionic liquid formed from choline hydroxide which is used in large excesses (up to 100 times that of the poorly soluble drug) to solubilize poorly soluble drugs into aqueous solutions (See [0019-0021]). 
	Andersson teaches that PEG-400 is a known solvent for solubilizing natamycin and as such would be a good additive to add to increase the solubility of the natamycin in the aqueous solution of ‘491 (See [0063]; [0080]). 

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been obvious to one of ordinary skill in the art at the time of the instant filing to switch out the inorganic hydroxide bases of ‘491 for the choline hydroxide bases of Anderson and Murti, and ‘120 because Anderson and Murti teach that choline bases are known in the art to increase the solubility of poorly water soluble/water insoluble drugs especially those having carboxylic acid moieties as is taught by Murti. One of ordinary skill in the art would be motivated to do so because Anderson and Murti teach that these salts increase solubility of poorly water soluble drugs even over the standard sodium salts (e.g. using choline hydroxide instead of sodium hydroxide to form the salts of the drug), and ‘120 teaches using up to 100x of the choline hydroxide base relative to the amount of drug to solubilize poorly soluble drugs, e.g. amphotericin B which is also a polyene antifungal like natamycin, in aqueous solutions. Thus, it would have been obvious to optimize the amount of choline hydroxide a base which is known in the art to increase the solubility of poorly soluble drugs, specifically drugs containing carboxylic acid moieties (which would include natamycin) in order to achieve an effective concentrated aqueous solution of the drug because it is known, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	It also would have been obvious to one of ordinary skill in the art to add PEG-400 in the claimed amounts of 20-80 wt% of the aqueous solution composition with the natamycin prior to neutralization in order to increase the solubility of the natamycin since it was known to use PEG to solubilize natamycin as both a solubilizing agent and or a solvent for solubilizing natamycin. Further it would have been obvious to increase the amounts of solubilizers in ‘491 in order to include 20-80% of PEG because this would allow for more concentrated solutions of natamycin to be formed especially since it was known to use PEG-400 as a solvent for solubilizing/dissolving natamycin as is taught by Andersson and this would allow for more stable concentrated solutions of natamycin to be formed by using higher amounts (20-80%wt) of PEG-400 as the solubilizing agent/solvent for natamycin. Further it is known, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Further it would have been obvious to increase the amounts of solubilizers in ‘491 in order to include 20-80% of PEG because this would allow for more concentrated solutions of natamycin to be formed especially since it was known to use PEG-400 as a solvent for solubilizing/dissolving natamycin and this would allow for more stable concentrated solutions of natamycin to be formed by using higher amounts (20-80%wt) of PEG-400 as the solubilizing agent/solvent for natamycin and it was already known in the art to use choline hydroxide bases of Anderson and Murti, and ‘120 because Anderson and Murti teach that choline bases are known in the art to increase the solubility of poorly water soluble/water insoluble drugs especially those having carboxylic acid moieties as is taught by Murti. One of ordinary skill in the art would be motivated to do so because Anderson and Murti teach that these salts increase solubility of poorly water soluble drugs even over the standard sodium salts (e.g. using choline hydroxide instead of sodium hydroxide to form the salts of the drug), and ‘120 teaches using up to 100x of the choline hydroxide base relative to the amount of drug to solubilize poorly soluble drugs, e.g. amphotericin B which is also a polyene antifungal like natamycin, in aqueous solutions. Thus, because it was already obvious to form the claimed composition via the claimed method steps it is obvious that the claimed method of the prior art which is rendered obvious by combined references would have the same result effective properties instantly claimed, especially in the absence of evidence to the contrary.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
Applicant’s amendments to the claims have overcome/rendered moot the previous grounds of rejection under 112(a) and this rejection has been withdrawn. Applicant’s amendments have prompted the revised grounds of rejection presented herein. Applicant’s arguments insofar as they pertain to the revised grounds of rejection are addressed herein. 
Applicants argue that their stability requirement would not have been expected by the combination of the prior art. The examiner respectfully disagrees and points out that, In response to applicant's argument that prior art does not recognize the added stability of their natamycin, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Further, applicant’s stability data is still not commensurate in scope with the instant claims which allow for any amounts of base, acid, PEG and water to be used in the method as it is currently claimed in claim 1 whereas applicant’s results are with specific amounts of these components.
Applicants then argue that ‘491 does not teach the specific combinations of bases and acids that are now instantly claimed in claim 1. The examiner respectfully points out that ‘491 teaches the claimed acids and merely does not teach the claimed bases which are taught by the secondary references: Anderson, Murti, and ‘120 which all teach that choline bases, specifically choline hydroxide were known in the art to be used to increase the solubility of poorly water soluble carboxylic acid containing drugs (which broadly includes natamycin which contains a carboxylic acid and is known to be poorly water soluble), and it was known that choline hydroxide for instance was very useful for solubilizing natamycin as is taught by ’120 which uses large excesses of choline hydroxide (e.g. as an ionic liquid) to solubilize natamycin with PEG in aqueous solutions as is discussed above.
Applicants then argue that one of ordinary skill in the art looking to increase the stability of natamycin solutions would not have any reasonable expectation of success to arrive at the claimed process when looking to the prior art. Firstly, the claims do not require any stability nor is stability of the composition mentioned anywhere in the instant claims and in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., stability of the natamycin solution) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Secondly, in response to applicant's argument that the prior art does not recognize the stability of the claimed natamycin solutions, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Applicants argue that Murti does not indicate that the improved solubility can be with natamycin in an aqueous solution. The examiner respectfully points out that Murti teaches that forming choline salts of poorly soluble drugs and exemplifies drugs having a carboxylic acid moiety have their solubility increased by using choline hydroxide as a base. Natamycin is a poorly soluble drug which has a carboxylic acid moiety and this is an obviousness rejection not an anticipatory rejection. One of ordinary skill in the art would be motivated to use choline hydroxide as a base with other poorly soluble drugs/compounds which contain carboxylic acid moieties, e.g. natamycin based on the general teaching in Murti in order to increase the drug’s solubility in aqueous solutions.

Applicants then argue that Anderson does not describe the increase in solubility of natamycin only flurbiprofen. Again the examiner respectfully points out that this is an obviousness rejection not an anticipatory rejection and that Anderson teaches that it was known to use choline hydroxide to improve the solubility of poorly water soluble drugs and when combined with the teachings of Murti and ‘120 as discussed above one of ordinary skill in the art would be motivated to select choline hydroxide as the organic base since choline hydroxide is known in the art to increase the solubility of poorly soluble drugs, especially those containing carboxylic acid moieties. Further applicants argue that Flurbiprofen is not treated with aqueous base solution to solubilize the drug. The examiner respectfully disagrees because nowhere in step a. in applicant’s claims is an aqueous base required, step a only requires base and obtaining a solution no water or aqueous component is required in the instant claims. Thus, mixing the natamycin with base like forming an ionic liquid reads on applicant’s step 1 and step 2 only requires an acid no water is required of these specific steps only after neutralization is the composition required to be an aqueous solution. Thus, applicants are arguing features which are not claimed in the instant claims and ‘491 does not teach that inorganic bases are the only bases which will work in their method of solubilizing natamycin, in fact they state at pg. 5, that any alkaline compound can be used as the base to lower the pH and any acid compound or buffer can be used to raise the pH (See pg. 4-5), thus using the claimed citric acid or lactic acid to lower the pH would have been obvious based on the examples in ‘491 and using choline hydroxide as the base to dissolve the natamycin would have been obvious based on the teachings of Murti, Anderson, and ‘120. As such, at the time applicant’s method is still obvious when taken in view of the combined teachings of the prior art as discussed above.
Applicants then further argue that neither Anderson nor Murti teach stability problems of drugs in solutions. The examiner again respectfully points out that stability isn’t a requirement of the instantly claimed method. The claims are directed to a process for preparing a composition comprising a bioactive molecule and the specifically claimed steps a) and b) there is no requirement that the composition be stable or have a specific stability as it is currently written, and it is known that, “Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.” See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus, it would be improper to read stability limitations into the instantly claimed method which are not required of the instantly claimed method as it is currently written. As such, the prior art remains appropriate and still renders the method of the instant claims prima facie obvious at this time.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claims are allowed.
Applicant's amendment necessitated the revised ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616